978 A.2d 914 (2009)
200 N.J. 217
In the Matter of Emery Z. TOTH, Judge of the Municipal Court.
D-150 September Term 2008.
Supreme Court of New Jersey.
September 14, 2009.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that EMERY Z. TOTH, Judge of the Municipal Court of the Borough of South River, be publicly reprimanded for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3A(2) (a judge should maintain order and decorum in judicial proceedings), Canon 3A(3) (a judge should be patient, dignified, and courteous to litigants, attorneys, and others with whom the judge deals in an official capacity), and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute, and engaging in intemperate conduct, in violation of Rule 2:15-8(a)(4) and(6);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court; And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and EMERY Z. TOTH, Judge of the Municipal Court of the Borough of South River, is hereby publicly reprimanded.